Citation Nr: 0002165	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-48 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran served on active duty from June 1943 to January 
1946.

This appeal arose from an October 1994 decision by the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

Following a hearing before the undersigned Acting Member of 
the Board of Veterans' Appeals (Board), the veteran's claim 
was remanded in order to secure additional medical records.

A VA psychiatric examination of the veteran was conducted in 
February 1999 at the request of the RO.  In the examination 
report the diagnoses were reported to be early onset dementia 
with depressed mood, post-traumatic stress disorder and 
depressive disorder.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 38 and indicated 
that the symptoms were based on all the disorders and that 
there was no way to separate the symptoms.  While in the 
examination form it was requested that the examiner, if 
unable to separate the symptomatology, explain why, no such 
explanation was given.

The Board notes that, as the examination report was completed 
on a form used to report the findings made on an examination 
for the purposes of determining whether a veteran has post-
traumatic stress disorder and not one for the purpose of 
reporting an examination of a veteran claiming an increased 
evaluation for post-traumatic stress disorder, the findings 
reported are limited when compared to earlier VA psychiatric 
examinations.  The record also shows that the VA psychiatric 
examination preceded the securing of the medical records and 
the examiner was not given the opportunity to evaluate these 
records.

The Board has determined that the issue must be REMANDED to 
the originating agency for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
service-connected post-traumatic stress 
disorder since May 1998.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
these records not included in the current 
claims file.

2.  Upon completion of the above, the RO 
should schedule the veteran for a special 
VA examination by a Board of two 
psychiatrists to determine the extent of 
his post-traumatic stress disorder.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiners should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  The 
examiners are requested to identify those 
symptoms, to the extent possible, which 
are manifestations of the veteran's 
service-connected post-traumatic stress 
disorder and should indicate, with 
respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for rating mental 
disorders, whether such symptom is a 
symptom of the veteran's service-
connected post-traumatic stress disorder.  
They are requested to proffer an opinion 
as to the extent to which the veteran's 
service-connected post-traumatic stress 
disorder interferes with his ability to 
establish and maintain relationships as 
well as the reduction in initiative, 
efficiency, flexibility and reliability 
levels due to his post-traumatic stress 
disorder.

A complete rationale for all opinions 
expressed must be provided. The examiners 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the GAF scale provided 
in the Diagnostic and Statistical Manual 
of Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiners before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  Upon completion of the above, the 
originating agency should review the 
veteran's claim for an increased 
evaluation for post-traumatic stress 
disorder for the period previous to 
November 7, 1996, by considering the 
regulations pertaining to the rating of 
psychiatric disorders which were in 
effect previous to that date.  For the 
period beginning November 7, 1996, both 
the regulations pertaining to the rating 
of psychiatric disorders which became 
effective November 7, 1996, as well as 
the regulations pertaining to the rating 
of psychiatric disorders which were in 
effect previous to November 7, 1996, 
should be considered and the regulations 
more favorable to the veteran should be 
applied.

If any determination made is unfavorable to the veteran, a 
supplemental statement of the case should be provided to the 
veteran and his representative.  They should be afforded the 
appropriate period of time in which to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required by the veteran until he receives further notice.  
The purpose of this REMAND is to secure clarifying 
information.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



